Citation Nr: 0623368	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a timely substantive appeal was received to an April 
2003 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to April 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that a timely substantive appeal to an 
April 2003 rating decision had not been received.


FINDINGS OF FACT

1.  In April 2003, the RO denied the appellant's claims, and 
in that month notified the appellant of this decision.

2.  In August 2003 the veteran filed a notice of 
disagreement; the RO sent the veteran a statement of the case 
on March 8, 2004.

3.  The veteran's substantive appeal was received by VA on 
May 17, 2004, which is untimely.


CONCLUSION OF LAW

The veteran's substantive appeal to the April 2003 rating 
decision was not timely filed, and the Board lacks 
jurisdiction to consider the claims.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 
20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice provisions of the 
38 U.S.C.A. § 5103 have no effect on an appeal where the law, 
and not the underlying facts or the development of the facts, 
is dispositive of the matter.  Manning v. Principi, 16 Vet. 
App. 534 (2002).  Such is the case as to the issues here on 
appeal.  Since the appeal is being dismissed due to the 
veteran's failure to file a timely substantive appeal, the 
veteran's claims are not subject to the provisions to the 
notice and development provisions.  However, the Board finds 
that the veteran has been informed of the issue of timeliness 
of the appeal and has been given an opportunity to provide 
evidence and argument on the matter.

An appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
furnished, a timely substantive appeal.  For an appeal to be 
timely, a claimant must file a notice of disagreement within 
the year after the RO sends notice of the adverse action; and 
to timely perfect an appeal the claimant must submit a 
substantive appeal within 60 days after being sent a 
statement of the case, or within the remainder of the 1-year 
period which follows the RO's notice to the appellant of the 
adverse decision, whichever period ends later.  A substantive 
appeal consists of a VA Form 9 or correspondence containing 
the necessary information.  38 U.S.C.A. § 7104, 7105, 7108; 
38 C.F.R. §§ 20.200, 20.202, 20.302.  Additionally, a veteran 
may request an extension of the 60-day period for filing a 
substantive appeal for good cause.  The request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. §§ 20.202, 20.303 (2005).

In this case, the RO denied the veteran's claims for service 
connection for multiple disabilities in an April 2003 rating 
decision.  The veteran submitted a notice of disagreement in 
August 2003, and the RO issued a statement of the case on 
March 8, 2004.  The veteran's substantive appeal was received 
by VA on May 17, 2004.

That substantive appeal was received more than one year after 
his notification of the April 2003 decision.  That 
substantive appeal was also received more than 60 days after 
issuance of the statement of the case.  The statement of the 
case was issued on Monday, March 8, 2004.  The veteran's 60-
day period for filing of a substantive appeal therefore 
expired on Friday, May 7, 2004.  38 C.F.R. §§ 3.110, 20.302, 
20.305(b).  His VA Form 9, Appeal of Board of Veterans' 
Appeals, was date stamped as received by VA on Monday, May 
17, 2004.

When the rules require that any written document be mailed 
within a specified period of time, a response postmarked 
prior to the expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays, 
and legal holidays will be excluded.  38 C.F.R. § 20.305(a).  
In this case, the postmark for the envelope in which the 
veteran's substantive appeal arrived is not of record.  
Therefore, the postmark date will be presumed to be five days 
prior.  Because May 17, 2004, was a Monday, the presumed 
postmark date five days prior is May 10, 2004, three days 
after expiration of the appeal period.  Therefore, the 
veteran's substantive appeal was not timely received.  In 
addition, the Board notes that the handwritten date on the VA 
Form 9 is "5-09-04", a Sunday and two days after expiration 
of the appeal period.  This provides further evidence that 
the substantive appeal was untimely.

In June 2004, the RO sent correspondence to the veteran 
informing him that the substantive appeal was untimely filed 
and that his claims for service connection could be reopened 
by the submission of new and material evidence.  The veteran 
perfected an appeal to that decision by the RO regarding the 
timeliness of his substantive appeal to the April 2003 rating 
decision.

The Board notes that neither the veteran nor his 
representative filed a request for an extension of time to 
file a substantive appeal or have indicated that the 
veteran's failure to timely file a substantive appeal was for 
good cause.  38 C.F.R. §§ 20.202, 20.303 (2005).

As the appellant did not perfect an appeal of the April 2003 
rating decision with a timely substantive appeal, the Board 
has no jurisdiction to review the merits of the case, and the 
appeal must be dismissed as untimely.




ORDER

A substantive appeal to the April 2003 rating decision, which 
denied service connection for fourteen claims, was not timely 
filed and the claims are dismissed for lack of jurisdiction.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


